ON REHEARING
When this court reversed the judgment appealed from herein on the ground of want of jurisdiction of the City Court it had overlooked Act 293 of 1926 proposing an amendment to Section 91 of Article VII of the Constitution of the State, adopted November 2nd, 1926, which has since been called to our attention.
Considering that this amendment confers upon said city courts “jurisdiction concurrently with the Civil District Court of all interventions or réconventional demands, irrespective of the amount involved,” which was the subject of the judgment appealed from.
It is ordered, ex proprio motu, that our judgment herein be reversed and annulled and that this case be reassigned for argument upon the merits. Flash, Lewis & Co. vs. Schwabacker & Co., 32 Ann. 356; Gay vs. Herbert, 44 Ann. 301, 10 So. 775.